Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  May 29, 2019                                                                                      Bridget M. McCormack,
                                                                                                                   Chief Justice

  158471                                                                                                  David F. Viviano,
                                                                                                          Chief Justice Pro Tem

                                                                                                        Stephen J. Markman
                                                                                                             Brian K. Zahra
  PEOPLE OF THE STATE OF MICHIGAN,                                                                     Richard H. Bernstein
            Plaintiff-Appellee,                                                                        Elizabeth T. Clement
                                                                                                       Megan K. Cavanagh,
                                                                                                                        Justices
  v                                                                 SC: 158471
                                                                    COA: 344325
                                                                    Kalamazoo CC: 2016-000285-FC
  VICTOR PEERY,
            Defendant-Appellant.

  _________________________________________/

          On order of the Court, the application for leave to appeal the August 1, 2018 order
  of the Court of Appeals is considered and, pursuant to MCR 7.305(H)(1), in lieu of
  granting leave to appeal, we REMAND this case to the Court of Appeals for
  consideration, as on leave granted, of whether MCL 768.7a authorized the trial court to
  require the sentences in this case to run consecutively with the defendant’s sentence for
  violating probation in an earlier case. On remand, the Court of Appeals shall address:
  (1) whether the definition of “prison” found in MCL 750.193(2) controls whether a
  facility is a “penal or reformatory institution” for purposes of MCL 768.7a(1), even
  though the two statutes appear in different codes, compare People v Johnson, 96 Mich
  App 84, 86-88 (1980), and People v Parker, 319 Mich. App. 410 (2017), with People v
  Washington, 501 Mich. 342, 357 (2018); (2) if so, whether the Kalamazoo Probation
  Enhancement Program (KPEP) falls within that definition of “prison”; and (3) if not,
  whether the Legislature intended for a program like KPEP to be treated as a “penal or
  reformatory institution” for purposes of MCL 768.7a. In all other respects, leave to
  appeal is DENIED, because we are not persuaded that the remaining question presented
  should be reviewed by this Court.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           May 29, 2019
           t0522
                                                                               Clerk